Citation Nr: 0214607	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  96-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an extraschedular for a low back strain, 
with hamstring spasms, superimposed upon congenital 
scoliosis, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother
ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 


FINDINGS OF FACT

1.  In June 1997, the RO issued a rating decision that denied 
the veteran's claim for TDIU and he was so notified.

2.  An August 1997 letter the veteran wrote to his United 
States senator was accepted by VA as a notice of disagreement 
(NOD) on the issue of TDIU.

3.  The RO forwarded the veteran a statement of the case 
(SOC), with attached VA Form 9 (Substantive Appeal) and 
appeal and hearing options on June 5, 2001.

4.  The veteran did not file a timely Substantive Appeal, nor 
did he or his representative request an extension of time for 
filing such with respect to the issue of TDIU.

5.  The veteran's service-connected low back disability does 
not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule 

CONCLUSIONS OF LAW

1.  As no timely substantive appeal on the issue of 
entitlement to TDIU was filed with VA, the Board lacks 
jurisdiction to review the veteran's claim for TDIU, and the 
appeal of that issue must be dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.301 
(2001).

2.  An extraschedular rating for a low back strain with 
hamstring spasms superimposed upon congenital scoliosis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Board notes at the outset that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  Regarding VA's has a duty to notify, the Board 
notes that the RO advised the veteran of the evidence 
necessary to substantiate his claim, by various documents 
such as the January 2000 Board remand, a letter sent by the 
RO to the veteran in February 2000, a June 2001 Supplemental 
Statement of the Case, and a June 2001 RO decision.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim for an extraschedular rating, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme, 
which requires the filing of both a notice of disagreement 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal after an SOC is furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After an appellant receives an SOC, the appellant must file a 
formal appeal within 60 days from the date the SOC is mailed, 
or within the remainder of the one-year period from the date 
the notification of the RO decision was mailed, whichever 
period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where the claimant did not perfect an appeal by timely 
filing of a substantive appeal, the RO rating decision became 
final).

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 9...or correspondence containing the 
necessary information."  38 C.F.R. § 20.202.  A properly 
completed VA Form 9 includes the signature of the claimant, 
his representative or guardian, and must indicate that the 
appeal is being perfected as to all of the issues addressed 
in the SOC, or must specifically identify the issues 
appealed.  See Fleshman v. West, 138 F.3d. 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to dispute the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present any specific arguments relating to errors of fact 
or law made by the RO.  38 U.S.C.A. § 7105(d)(3).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.

An application for review on appeal to the Board shall not be 
entertained unless it is in conformity with Chapter 71, Title 
38, United States Code.  38 U.S.C.A. § 7108.

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability.  38 C.F.R. § 3.321(b)(1) (2001). 

Analysis:  The veteran's initial application for TDIU was 
denied by the RO in a June 1997 rating decision.  Notice of 
this adverse decision was mailed to the veteran on June 26, 
1997.  In August 1997, the veteran wrote a letter to his 
United States senator, stating that his service-connected 
disabilities prevented him from working.  The letter was 
forwarded to VA and, in October 1997, the RO notified the 
veteran that the letter had been accepted as a notice of 
disagreement to the June 1997 rating decision.  This letter 
also reported that a statement of the case would be issued.  
An SOC issued in December 1997 did not address the issue of 
the veteran's entitlement to TDIU.  In January 2000, the 
Board noted this fact and returned the issue to the RO for 
the issuance of an SOC.  The RO subsequently issued the 
veteran an SOC on the TDIU issue, which was mailed to him on 
or about June 5, 2001.

A properly completed VA Form 9, Appeal to Board of Veterans' 
Appeals, was received by the RO on April 24, 2002.  Therein, 
the veteran argued that he did not receive an SOC on the 
issue of TDIU.  The evidence on file shows that the RO mailed 
the June 2001 SOC to the veteran at his correct address on 
Oakdale Drive, in Kosciusko, Mississippi, and there is no 
evidence that this mailing was returned by the Post Office as 
undeliverable.  This address in Kosciusko, Mississippi, was 
then and remains the veteran's address of record with VA, and 
was the address from which he posted his April 2002 VA Form 
9.  

To resolve situations such as this one, the Court of Veterans 
Appeals (Court) has defined a presumption of regularity to 
the effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity 
to procedures at the RO level, such as in this case.  The 
Court specifically held that a statement of the appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

Considering that the June 2001 SOC on the issue of TDIU is 
clearly shown to have been mailed to the veteran's correct 
address on June 5, 2001, and there is no evidence that this 
document was returned to the RO as undeliverable, the Board 
finds that there is a legal presumption that the veteran 
received this SOC shortly after it was mailed to him.  The 
veteran's allegation of nonreceipt is not sufficient to rebut 
the presumption.  Id.

To perfect a timely appeal on the issue of entitlement to 
TDIU, the veteran had to submit a valid substantive appeal 
within 60 days of the June 2001 SOC (which would have been on 
or about August 5, 2001).  No request for an extension of 
time to file a timely substantive appeal was received from 
either the veteran or his representative, and the substantive 
appeal was received on April 24, 2002, over eight months 
after the expiration of the date for filing a timely appeal.  

On July 8, 2002, the Board notified the veteran at his 
correct address in Kosciusko MS that it appeared that his 
substantive appeal was not timely filed and recited the 
chronological facts documented in the claims folder regarding 
the progress of his TDIU appeal.  This notice provided the 
veteran 60 days to submit any additional evidence or argument 
he might have regarding the timeliness of his substantive 
appeal.  This notification was not returned by Postal 
authorities as undeliverable.  The veteran did not respond to 
this notice within the 60 day period (or by the time of the 
issuance of this decision).  

Absent the receipt of a timely substantive appeal, the 
veteran's appeal for a TDIU was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  
38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. § 20.101, 20.200, 
20.202, 20.301; Roy v. Brown, 5 Vet. App. 554 (1993); YT v. 
Brown, 9 Vet. App. 195 (1996).

As to the remaining issue of whether an extraschedular rating 
is warranted, the veteran has indicated in statements and 
testimony presented at a Travel Board hearing in June 1999, 
in essence, that his service-connected low back disability is 
productive of marked industrial impairment and that the 
current 40 percent rating does not adequately reflect the 
degree of low back impairment present.  The veteran maintains 
that he is often bedridden for days due to back spasms, which 
has resulted in lost time from work, and that he has been let 
go from jobs and turned down for other employment due to his 
back disability.  He has also submitted statements from 
employers and physicians indicating that he was unable to 
work due to his back disability.  

In its January 2000 decision, which restored the 40 percent 
rating for the veteran's service-connected low back strain 
with hamstring spasms superimposed upon congenital scoliosis 
and denied a schedular rating in excess of 40 percent for the 
sane disability, the Board found that the issue of 
entitlement to an extraschedular rating for the veteran's 
service-connected low back disability had been raised by the 
record, and that issue was referred to the RO.  In accordance 
with 38 C.F.R. § 3.321(b)(1), the RO was instructed to 
document their consideration as to whether the veteran's 
claim for an extraschedular rating for his low back strain 
with hamstring spasms superimposed upon congenital scoliosis, 
rated 40 percent disabling, warranted referral to the 
Director, Compensation and Pension Service, for consideration 
of the assignment of an extraschedular evaluation.

Following the Board's January 2000 decision, the RO 
implemented the Board's restoration of a 40 percent 
evaluation for low back disability in a November 2000 rating 
decision and denied entitlement to an extraschedular rating 
for a low back disability, rated 40 percent on a schedular 
basis.  The RO determined that a referral to the Director of 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular evaluation was not warranted.  
The Board concurs.

Following a review of the relevant evidence of record, to 
include a report of a VA examination with an opinion on the 
impact that the veteran's service-connected low back 
disability has on his employment, the Board finds that the 
preponderance of the evidence is against the claim for an 
extraschedular rating for a low back strain with hamstring 
spasms superimposed upon congenital scoliosis.  The medical 
evidence shows that, in addition to the service-connected low 
back strain with hamstring spasms superimposed upon 
congenital scoliosis, the veteran has sustained three post-
service (emphasis added) back injuries, two from motor 
vehicle accidents and one apparently from a fight, and a 
nonservice-connected ruptured disc is evident.  The 
examination reports and treatment records show somewhat 
conflicting findings.  For example, while muscle spasms and 
significant limitation of motion of the lumbar spine have 
been reported, there is also indication of drug seeking 
behavior (see Methodist Hospital records received in November 
1996) and responses by the veteran upon examination that were 
nonanatomical (see February 1997 VA examination report).  In 
any event, the question presented is whether the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.  

A private physician indicated in an April 2000-opinion that 
the veteran is unemployable, in part, due to chronic low back 
pain from degenerative joint disease, degenerative disc 
disease and muscle spasticity.  A former employer of the 
veteran indicated in an April 2000 statement that the veteran 
was absent many weeks/months at a time due to back injuries 
and that he was unable to maintain any routine work schedule 
due to these injuries.  However, the physician and employer 
did not distinguish between the veteran's service and 
nonservice-connected back disabilities.  A November 2000 VA 
examiner did.  Specifically, following a history and clinical 
evaluation of the veteran at that time, the physician opined 
that the primary disability that rendered the veteran 
unemployable was his ruptured disc and not his service-
connected low back strain.  While not providing such a 
distinction, the private physician clearly indicated that the 
veteran's unemployability was due in part to nonservice-
connected degenerative disc disease.  The medical evidence 
does not show the that veteran's service-connected low back 
strain has necessitated frequent hospitalizations, nor is 
there a competent opinion of record that indicates that his 
low back strain alone results in marked industrial 
impairment.  

The Court has held that under the duty to assist, where there 
are service-connected and nonservice-connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service- 
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  The Board 
finds that, for the aforementioned reasons, the November 2000 
VA physician's opinion, which attributes the veteran's 
employment difficulties to a nonservice-connected ruptured 
disc (rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293), 
rather than his service-connected lumbosacral strain (rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295), is more 
specific to the question at hand and therefore more probative 
than the private physician and employer's statements.  The 
preponderance of the evidence is against the veteran's claim 
that his service-connected (emphasis added) low back 
disability result in an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

The appeal for entitlement to a total disability rating based 
upon individual unemployability is dismissed.

An extraschedular rating for a low back strain with hamstring 
spasms superimposed upon congenital scoliosis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

